         Case 1:15-cv-04804-WHP Document 198 Filed 01/28/19 Page 1 of 1




888 SEVENTH AVENUE                                                               YITZCHAK KOPEL
N E W YO RK , N Y 1 0 0 1 9                                                      Tel: 6 4 6 . 8 3 7 . 7 1 2 7
www.bursor.com                                                                  Fax: 2 1 2 . 9 8 9 . 9 1 6 3
                                                                                y ko pe l @ b ur s or . c o m
                                          January 28, 2019

Via ECF and U.S. Mail

The Honorable William H. Pauley III
United States District Court for the Southern District of New York
500 Pearl Street
New York, New York 10007

Re:     Hart, et al. v. BHH, LLC d/b/a Bell + Howell, et al., Case No. 15-cv-04804

Dear Judge Pauley:

        I represent Plaintiffs and the certified classes in the above action. I write pursuant to
Section I.A of Your Honor’s Individual Practices in response to Defendants’ January 25, 2019
letter motion requesting a continuance of the pretrial conference in this case (ECF No. 197).

       Plaintiffs do not oppose Defendants’ request for the continuance. However, Plaintiffs are
unavailable on February 8, 2019. Pursuant to my telephone conversation with chambers this
morning, I have conferred with Defendants and can confirm that all parties are available to attend
on February 12, 2019 at 10 a.m. Plaintiffs therefore request that the Court reschedule the
conference for this date.


                                                     Very truly yours,




                                                     Yitzchak Kopel

CC:     All counsel of record (via ECF)
